                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

UNITED STATES OF AMERICA                      CRIMINAL ACTION NO. 18-00251-01/02

VERSUS                                        JUDGE S. MAURICE HICKS, JR

ROBERT C. POIMBOEUF (01)                      MAGISTRATE JUDGE HORNSBY
DONNA G. POIMBOEUF (02)

                        AMENDED MEMORANDUM ORDER 1

      Before the Court is a Magistrate Appeal filed by Defendant Robert C. Poimboeuf

(“Mr. Poimboeuf”). See Record Document 65. Pursuant to Federal Rule of Criminal

Procedure 59, Mr. Poimboeuf objects to portions of Magistrate Judge Hornsby’s

Memorandum Order of April 22, 2019. See Record Document 61. The Government has

opposed the Magistrate Appeal. See Record Document 69. For the reasons set forth

below, Mr. Poimboeuf’s appeal is DENIED and Magistrate Judge Hornsby’s

Memorandum Order of April 22, 2019 is AFFIRMED.

      Robert and Donna Poimboeuf are charged with one count of conspiracy to defraud

the United States and four counts of making false statements on income tax returns. See

Record Document 30. Mr. Poimboeuf’s appeal relates to the Magistrate Judge’s ruling

on a defense discovery motion. See Record Document 45. In his appeal, Mr. Poimboeuf

requests that portions of Magistrate Judge Hornsby’s Memorandum Order of April 22,

2019 be modified or set aside. Such portions relate to Magistrate Judge Hornsby’s denial

of Mr. Poimboeuf’s motion for the production of government records relating to the



1 The Memorandum Order (Record Document 69) issued by this Court on August 1, 2019
is hereby amended for the limited purpose of correcting the case number. The original
Memorandum Order referenced Criminal Action No. 08-00251-01/02, instead of the
correct Criminal Action No. 18-00251-01/02.
investigation of Medicare billing and reimbursement practices of the Poimboeufs’

business, D&G Holdings, LLC (“D&G”).

       Rule 59(a) provides:

       A district judge may refer to a magistrate judge for determination any matter
       that does not dispose of a charge or defense. The magistrate judge must
       promptly conduct the required proceedings and, when appropriate, enter on
       the record an oral or written order stating the determination. A party may
       serve and file objections to the order within 14 days after being served with
       a copy of a written order or after the oral order is stated on the record, or at
       some other time the court sets. The district judge must consider timely
       objections and modify or set aside any part of the order that is contrary to
       law or clearly erroneous.

F.R.Cr.P. 59(a). Thus, this Court may modify or set aside Magistrate Judge Hornsby’s

Memorandum Order only if such order is contrary to law or clearly erroneous.

       In the underlying motion practice and now as part of his appeal, Mr. Poimboeuf

maintains that the Medicare audit records relating to D&G’s billing practices are

necessary to determine if and how much the gross receipts of D&G – and thus the

Poimboeufs’ income – were underreported on federal tax returns. Mr. Poimboeuf also

contends that such records are relevant as to lack of knowledge and willfulness

concerning the tax-related inaccuracies alleged by the Government.

       The Government counters by noting that the records, i.e., the Medicare audit file,

sought by Mr. Poimboeuf are not within its possession. Rather, the Medicare audit file is

in the possession of AdvanceMed, the Medicare auditor. Moreover, the Government

argues that the Medicare audit file is immaterial because such file contains records and

documents relating to D&G billing and reimbursement practices. The Medicare audit file

is simply not relevant to the charges of willfully filing false tax returns and conspiring to

defraud the United States as it pertains to federal income taxes.



                                        Page 2 of 3
        The undersigned has reviewed the entirety of the record and holds that Magistrate

Judge Hornsby’s Memorandum Order of April 22, 2019 was neither contrary to law nor

clearly erroneous. The Poimboeufs are charged with conspiracy to defraud the United

States and making false statements on income tax returns. The charges do not relate in

any way to D&G’s billing and/or reimbursement practices; thus, an investigative file

relating to whether previously paid Medicare claims were fraudulent is irrelevant. 2 Like

Magistrate Judge Hornsby, the undersigned will not compel the Government to produce

an investigative file on charges that were not indicted. Without more, Mr. Poimboeuf has

failed to demonstrate how Magistrate Judge Hornsby’s Memorandum Order was contrary

to law or clearly erroneous.

        Accordingly,

        IT IS ORDERED that the Magistrate Appeal (Record Document 65) filed by

Defendant Robert C. Poimboeuf is DENIED and Magistrate Judge Hornsby’s

Memorandum Order of April 22, 2019 (Record Document 61) is AFFIRMED.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 18th day of October,

2019.




2 In its opposition to the Magistrate Appeal, the Government argued that “an investigation
into whether previously paid Medicare claims were fraudulent in some way is simply not
relevant to whether Robert Poimboeuf, as a cash-basis taxpayer, correctly reported
payments from Medicare (fraudulently or not) in the year that he received them.” Record
Document 68 at 6.
                                       Page 3 of 3
